*542Plaintiff offered no new evidence in support of the part of his motion that sought renewal (CPLR 2221 [e] [2]; C.R. v Pleasantville Cottage School, 302 AD2d 259 [2003]).
No appeal lies from the denial of a motion for reargument (Parker v Marglin, 56 AD3d 374, 374-375 [2008]).
Because he did not appeal from the order that granted defendant’s motion for summary judgment dismissing the complaint, plaintiffs arguments addressed to that determination are not properly before us (Matter of Gonzalez v New York City Clerk, 25 AD3d 389 [2006]). Concur—Mazzarelli, J.P, Sweeny, Moskowitz, Manzanet-Daniels and Román, JJ.